Citation Nr: 1227970	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  10-02 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for gastrointestinal disability, to include gastroesophageal reflux disease (GERD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from February 2004 to May 2004, January 2006 to January 2007, and from April 2008 to October 2008, as well as unconfirmed periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) from 1999 through 2010.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In September 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his GERD was caused by the events of his military service.  Specifically the Veteran alleges that his GERD began while he was in boot camp.  According to the Veteran's testimony before a Decision Review Officer at the RO, his GERD began in October 1999, and grew worse during his active duty training the following summer, when he was forced to eat MREs.  He said he was taken to Grace Medical Facility and was told he was experiencing acid reflux.  He also testified that he had periodic flare-ups of symptoms between 2001 and 2006, but that he began having near daily symptoms in January 2006.

Private treatment records from Mercy Hospital reflect that the Veteran went to the emergency room in August 2001 with complaints of being unable to eat and diarrhea.  He said he had similar symptoms while at camp the previous year.  The assessment was gastritis and he was given Prilosec.  

A November 2007 private treatment record from Geist Family Medicine reflects that the Veteran was diagnosed with helicobacter pylori infection.  

The report of a January 2009 VA examination reflects a diagnosis of GERD; however, the examiner did not provide an opinion as to its etiology.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ADT or ACDUTRA), or injury incurred while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2002 & Supp. 2011). 

Given the Veteran's complaints and findings of gastritis during an unconfirmed period of ACDUTRA and post-service findings of GERD, the Veteran's assertions as to a relationship between the two, and the absence of any current medical opinion on the question of nexus, the Board finds that further examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Verify and construct a list of the Veteran's periods of service, and distinguish which dates he was on active service, to include active duty for training and inactive duty training. 

2.  Request any available outstanding National Guard and Reserve medical records and associate them with the claims folder.  If not available, an indication to that effect should be associated with the claims folder.

3.  When the above actions have been accomplished, afford the Veteran a medical examination to determine the nature and etiology of his gastrointestinal complaints, to include GERD.  A list identifying the actual periods of active service, active duty for training and inactive duty training should be provided to the VA examiner.  The claims file should be provided to, and be reviewed by, the examiner.  

The examiner should note all pertinent medical complaints, symptoms, and clinical findings.  The examiner must also provide an opinion as to whether it is at least as likely as not that any gastrointestinal disability, to include GERD, was incurred in or aggravated by service.  A rationale for all opinions should be provided. 

4.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


